GUIDRY, J.,
concurring.
|! Given this court’s prior published decision in Ghassemi v. Ghassemi 07-1927 (La.App.1st Cir.10/15/08), 998 So.2d 731, writs denied, 08-2674, 08-2675 (La.1/16/09), 998 So.2d 104, and the obligation to apply existing First Circuit law, the question of whether the purported marriage was in violation of public policy is not before us in the instant case, having previously been decided by another panel of this court. The only question before us is the trial court’s finding, based on its credibility determinations, that the parties were in fact married in Bam, Iran on April 8, 1976. On the record before us, I cannot say that the trial court manifestly erred in its finding. Therefore, I concur in the result reached by the majority.